November 9, 2012

 

Mr. Vikram Pandit
Citigroup Inc.
399 Park Avenue
New York, New York  10022

 

Dear Vikram:

 

This letter agreement, together with the attachments hereto (collectively, this
“Agreement”), reflects our mutual understanding with respect to your separation
from Citigroup Inc. (the “Company”) and sets forth the payments and benefits
that you will be eligible to receive in connection with your separation. For
purposes of this Agreement, “Citigroup” shall mean the Company, together with
its subsidiaries and their affiliates.

 

1. Termination Date. Effective as of October 15, 2012 (your “Transition Date”),
you resigned from your positions as Chief Executive Officer of the Company, as a
member of the Board of Directors of the Company, and from all other offices,
directorships, trusteeships, committee memberships and fiduciary and other
capacities held with, or on behalf of, Citigroup. You will separate from
employment with Citigroup effective November 30, 2012 (the “Termination Date”).

 

2. Payments through the Termination Date. Until the close of business on the
Termination Date, you will continue to receive (a) salary payments at your
current annual base salary rate (less applicable withholdings and deductions),
paid in accordance with the Company’s payroll practices in the ordinary course,
(b) broad-based employee benefits commensurate with the level and type of
benefits you received as of immediately prior to the Transition Date, including,
without limitation, a matching contribution for 2012 under Citigroup’s 401(k)
plan, and (c) a car and driver and security. You will receive pay (based on your
current annual base salary rate (less applicable withholdings and deductions))
in lieu of notice for the period beginning on the Termination Date and ending on
December 29, 2012. Through the Termination Date, you will make yourself
reasonably available at mutually acceptable times and venues that do not require
travel to continue to work on client matters at Citigroup’s reasonable request.
You are covered by the Personal Trading Policy until the close of business on
the Termination Date.

 

3. Post-Termination Health and Welfare Benefits. Following the Termination Date,
you will be entitled to receive retiree medical, dental, vision and other
welfare benefits pursuant to the terms of Citigroup’s broad-based plans and
programs and any generally applicable changes thereto, and additional
information concerning such benefits has been provided to you under separate
cover.

 

4. Treatment of Outstanding Incentive Awards.

 

(a) The deferred stock award granted to you on January 17, 2012 under the
Capital Accumulation Program under the 2009 Stock Incentive Plan (the “SIP”)
will continue to vest over the remainder of the original vesting schedule in
accordance with its existing terms and as specified in the applicable plan,
prospectus, and award agreement, subject to the clawback provisions and other
terms and conditions of the underlying awards.

 

 

 

 



 

(b) The deferred cash award granted to you on January 17, 2012 under the
Deferred Cash Award Plan (“DCAP”) will continue to vest over the remainder of
the original vesting schedule in accordance with its existing terms and as
specified in the applicable plan, brochure, and award agreement, subject to the
performance-based vesting conditions, clawback provisions, and other terms and
conditions of the underlying award.

 

(c) As of the Transition Date, the stock option granted to you on January 22,
2008 was fully vested and the stock option granted to you on May 17, 2011 was
partially vested. The vested portions of the stock options granted to you on
January 22, 2008 and May 17, 2011 will remain exercisable for the periods after
your Termination Date in accordance with their existing terms and as specified
in the applicable plan, prospectus, and award agreement, subject to applicable
clawback provisions and other terms and conditions of the underlying awards. The
unvested portion of the stock option granted to you on May 17, 2011 will be
forfeited as of the Termination Date.

 

(d) The deferred stock award granted to you on May 17, 2011 under the SIP and
the profit sharing award granted to you on May 17, 2011 under the 2011 Key
Employee Profit Sharing Plan will be forfeited as of the Termination Date.

 

5. Other Payments. If you sign this Agreement and the General Release in the
form attached hereto as Attachment A (“General Release”) and you do not revoke
it during the Revocation Period (as defined in paragraph 15(b) below), subject
to the terms and conditions of this Agreement, including the provisions of
paragraphs 7, 9, 10, 11 and 12 (the “Restrictive Covenants”), you will receive a
pro-rated incentive award for the 2012 compensation year in respect of your
service through the Transition Date (the “Pro-Rated 2012 Incentive Award”). The
Pro-Rated 2012 Incentive Award will be equal to $6,653,333, 40% of which will be
paid in immediately available cash (the “Initial Payment”), subject to the
provisions of this paragraph 5, and 60% of which will be paid in deferred cash
in four equal installments promptly following each of January 20, 2014, 2015,
2016 and 2017 consistent with the timing specified in Citigroup’s general
deferred cash award program (the “Deferred Cash Award”). The Pro-Rated 2012
Incentive Award will otherwise be subject to the terms and conditions of the
award agreement attached hereto as Attachment B. The Initial Payment shall be
reduced by (x) the amount of (i) any unpaid, outstanding personal balance due on
your Citigroup business credit card as of the Transition Date and (ii) any
personal use of company aircraft or car and driver during 2012 prior to the
Transition Date, which amounts have been or will be provided to you under
separate cover, and (y) $50,000 (the “Holdback Amount”). The payment of the
Initial Payment (after the reduction provided in the preceding sentence) and the
grant of the Deferred Cash Award will occur within ten (10) days of the
Effective Date (as defined in paragraph 15(b) below). The Holdback Amount,
reduced by the amount of any personal use of company aircraft or car and driver
between the Transition Date and the Termination Date will be paid within ten
(10) days of the Termination Date. In the event that you have materially
breached any of the Restrictive Covenants, after written notice to you and your
failure to cure the same within ninety (90) days, then, in addition to any other
remedies available to Citigroup, you shall forfeit any unpaid installments of
the Deferred Cash Award. You acknowledge and agree that the payments described
herein are in excess of the total payments you would otherwise be entitled to
receive, absent this Agreement, and shall be paid to you in accordance with and
subject to the terms hereof.

 



2

 



 

6. 401(k) and Other Plans and Programs.

 

(a) The Company acknowledges that your account balance under Citigroup’s
tax-qualified retirement plan in which you are a participant (including your
matching contribution for 2012) is already 100% vested, remains unaffected by
this Agreement and shall be paid in accordance with the terms of the plan.
Additional information concerning the plan has been or will be provided to you
under separate cover.

 

(b) Except as otherwise provided by this Agreement, any amounts or benefits that
are vested benefits as of the Termination Date or that you are otherwise
entitled to receive under any other Citigroup plan, policy, practice or program
(including accrued vacation and expense reimbursement) shall be payable to you
in accordance with such plan, policy, practice or program; provided, that in no
event shall you be entitled to any severance pay under any such plan, policy,
practice or program.

 

7. Certain Covenants.

 

(a) Given your senior position at Citigroup, your substantial knowledge of
Citigroup’s clients and personnel and your substantial knowledge of Citigroup’s
operations and strategy, you acknowledge and understand that you have the
ability to effectively compete with Citigroup.

 

(b) Accordingly, you agree that, for a period of twelve (12) months following
the Termination Date (the “Restricted Period”):

 

(i) you will not (whether as an employee, director, consultant or principal)
become affiliated or associated with any of the following investment firms or
banks (or any of their successors): Bank of America Corp.; Barclays PLC; Credit
Suisse Group; Deutsche Bank AG; Goldman Sachs Group, Inc.; HSBC Holdings PLC; JP
Morgan Chase & Co.; Lazard Ltd.; Morgan Stanley; The Royal Bank of Scotland
Group PLC; UBS A.G.; Citi Capital Advisors; and Wells Fargo & Company (each an
“Entity”) or any entity or person in which an Entity has a direct or indirect
interest of at least 33⅓% (an “Affiliate”); provided, however, that if an Entity
or an Affiliate is acquired by (in whole or part), itself acquires (in whole or
part), merges with, or has any business combination transaction whatsoever with
any organization with which you are employed or affiliated, you will not engage
in otherwise restricted activities with the successor business that includes the
business of the Entity or Affiliate unless they were permitted under paragraph 7
immediately prior to the effective date of such transaction;

 

(ii) you will not engage in any conduct, either individually or in concert with
a third party, which, directly or indirectly, causes or attempts to cause any
Citigroup employee (with the exceptions of your current secretarial assistants
and your current chief of staff) (an “Employee”) to terminate his or her
employment with Citigroup; and

 



3

 



 

(iii) you will not solicit (or attempt to solicit), directly or indirectly,
individually, or in concert with a third party, any client of Citigroup with
whom you worked, or whom you learned of, at any time during your employment with
Citigroup (a “Client”) to (x) terminate its relationship with Citigroup or (y)
divert business away from Citigroup.

 

(c) The foregoing restrictions shall not prohibit any entity with whom you may
have a relationship from independently soliciting, recruiting, offering
employment to or hiring an Employee, or soliciting a Client, as applicable;
provided that you do not have a direct or indirect role whatsoever, including
the providing of an opinion or recommendation with respect to any Employee or
Client, in connection with the recruitment, solicitation, offering of employment
to, or hiring of such Employee or solicitation of such Client, as applicable.

 

(d) You recognize, acknowledge and agree that the payments provided for in
paragraph 5 are expressly contingent on your compliance in all material respects
with the conditions of this paragraph 7. You shall be required to certify in
writing to Citigroup that you have fully complied with the conditions of this
paragraph 7 before any payment under the Deferred Cash Award is made by
Citigroup to you. Should you fail to perform in all material respects your
obligations under this paragraph 7, the Company shall have no obligation to make
any subsequent payments under the Deferred Cash Award to you.

 

(e) You acknowledge and agree that given the role and opportunity you have had
with Citigroup, the covenants contained in this paragraph 7 are reasonable,
constitute an important part of Citigroup’s consideration provided to you under
this Agreement, and will not unnecessarily or unreasonably restrict your
professional opportunities.

 

(f) Notwithstanding anything to the contrary contained herein or the terms of
(i) any award or other agreement between you and Citigroup, (ii) any
compensation, equity or benefit plan of Citigroup or (iii) Citigroup’s U.S.
Employee Handbook, including, without limitation, the Employment Termination
Notice and Nonsolicitation Policy, in each case which is binding on you or in
which you participate, the restrictive covenants set forth in this paragraph 7
supersede and replace any similar restrictive covenants contained in the
arrangements described in clauses (i) to (iii).

 

8. Claims. You represent that as of the date you have signed this Agreement, you
have not filed, directly or indirectly, nor caused to be filed, any Claims (as
defined in the General Release) against Citigroup or the Releasees (as defined
in the General Release) in any forum, including federal, state or local court or
in arbitration, any administrative proceeding with any federal, state or local
administrative agency, or Citigroup’s dispute resolution procedure. You agree
that should any administrative agency or third party pursue any claims on your
behalf, you waive your right to any monetary or other recovery of any kind.

 

9. Non-Disparagement. You agree not to disparage or denigrate Citigroup or the
Releasees orally or in writing. Citigroup agrees that it will not, and will
instruct the members of the Board of Directors of the Company and the executive
officers of the Company to not, disparage or denigrate you orally or in writing
(including, without limitation, any comments or statements relating to your
performance at Citigroup). Nothing in this paragraph 9 will prevent either party
from making a truthful statement in response to a statement by the other party,
or will prevent either party from making truthful statements that do not contain
any confidential, privileged information concerning your employment or
Citigroup’s business activities.

 



4

 

 

 

10. Citigroup Property and Proprietary Information.

 

(a) You agree to return all Citigroup property in your possession, custody or
control. You will be entitled to retain permanently (i) papers and other
materials of a personal nature, including without limitation personal
photographs, personal correspondence, personal diaries, personal calendars and
personal rolodexes, personal phone books and files relating to your personal
affairs, provided that no Proprietary Information (as defined herein) is
contained therein, (ii) information showing your compensation or relating to
your reimbursement of business related expenses, (iii) information you
reasonably believe may be needed for the planning and preparation of your
personal tax returns and (iv) copies of Citigroup plans and agreements relating
to your employment with or termination from Citigroup. You further agree that
all proprietary or confidential information or trade secrets concerning
Citigroup or its businesses, products, services, or employees, including but not
limited to information concerning business strategies or plans, systems,
products and services and their development, technical information, marketing,
trading, investment, fund management and sales activities and procedures,
promotion and pricing techniques, cost, credit and financial data, and customer,
client, vendor, and employee identities and information (“Proprietary
Information”) is the exclusive property of Citigroup. You agree that you have an
ongoing obligation not to disclose or use, either directly or indirectly, any
such Proprietary Information for any reason unless (w) required by law or by a
Relevant Authority (as defined herein) with jurisdiction to order you to
divulge, disclose or make accessible such information, (x) necessary in order to
cooperate with Citigroup (or its designee) in accordance with paragraph 12
below, (y) with respect to any litigation, arbitration or mediation involving
this Agreement or (z) as to Proprietary Information that Citigroup has disclosed
that becomes generally known to the public or within the relevant trade or
industry. Prior to any disclosure, however, you shall, except as otherwise
prohibited by law, give notice to Citigroup’s General Counsel in accordance with
paragraph 18 below of any such requirement of law or request or demand by a
Relevant Authority for Proprietary Information as promptly as reasonably
possible upon your receipt of same and shall reasonably cooperate with Citigroup
in any application Citigroup (or its designee) may make seeking a protective
order barring disclosure of, or protecting the confidentiality of, such
Proprietary Information.

 

(b) For purposes of this Agreement, a “Relevant Authority” is any domestic or
international court of law, governmental or regulatory agency or self-regulatory
organization having supervisory authority over the business of Citigroup or any
domestic or international arbitral, administrative, judicial or legislative body
(including a committee thereof), including the U.S. Securities and Exchange
Commission, the New York Stock Exchange, the National Association of Securities
Dealers, Inc., or the Financial Industry Regulatory Authority (“FINRA”).

 

11. Confidentiality. You represent that at all times prior to the execution of
this Agreement you have kept, and on the date of and after the execution of this
Agreement you agree that you will keep, the existence and terms of this
Agreement that have not otherwise been publicly disclosed by Citigroup and any
discussions with an authorized representative of the Company that directly
relate to it strictly confidential. You also agree that neither you nor anyone
acting on your behalf will disclose such information, directly or indirectly, to
any third party, unless such information has been publicly disclosed by
Citigroup. Notwithstanding anything contained herein to the contrary, you may
disclose the existence and terms of this Agreement and such discussions (i) as
required by law or by a Relevant Authority with jurisdiction to order you to
divulge, disclose or make accessible such information; (ii) as necessary in a
litigation or other legal proceeding, including without limitation in connection
with the enforcement of this Agreement; (iii) as necessary in order to cooperate
with Citigroup (or its designee) in accordance with paragraph 12 below; and (iv)
as necessary, to your spouse, immediate family, attorney, personal tax and
financial advisors, or other professional advisors, provided that you first
secure the agreement of any person to whom you are disclosing such information
to keep such terms of this Agreement strictly confidential. Prior to any
disclosure in the case of clause (i) above, you shall give notice to Citigroup’s
General Counsel in accordance with paragraph 18 below, of any attempts to compel
disclosure as required by law or a Relevant Authority as promptly as reasonably
possible upon your receipt of same and shall reasonably cooperate with Citigroup
in any application Citigroup (or its designee) may make seeking a protective
order barring disclosure of, or protecting the confidentiality of, the terms of
this Agreement.

 



5

 



 

12. Cooperation.

 

(a) You agree to reasonably cooperate with Citigroup and its attorneys as may be
reasonably required, in connection with any past, present or future legal matter
involving Citigroup or in connection with any ongoing or future investigation or
claim of any kind involving Citigroup, including any formal or informal
proceeding before any Relevant Authority (including responding to any formal or
informal requests for documents or testimony); provided that (x) such matter,
investigation, claim or proceeding relates to an event that occurred during your
employment with Citigroup and (y) any meetings you are requested to attend are
scheduled on reasonable prior notice and during normal business hours. Citigroup
agrees to reasonably cooperate with you and your attorneys as may reasonably be
required in connection with any of the foregoing matters.

 

(b) You further agree, unless otherwise prohibited by law, to execute and
deliver any documents that are reasonable and customarily associated with
carrying out the provisions of this paragraph 12. You further agree that you
will promptly advise Citigroup of any contact made by adverse counsel in any
proceeding involving Citigroup and should you speak with such adverse counsel,
you will allow legal counsel for Citigroup to attend such interview to prevent
disclosure of privileged or confidential information.

 

(c) Notwithstanding anything to the contrary herein, any cooperation or
execution and delivery of documents pursuant to this paragraph 12 will be
reasonably coordinated with your scheduled business or personal activities
whenever possible.

 

(d) Citigroup will promptly reimburse you for the reasonable expenses incurred
by you as a result of providing such cooperation and documentation, upon the
submission of the appropriate documentation to Citigroup. Such expenses shall
include, without limitation, any travel costs and reasonable legal fees of the
counsel of your choice to the extent you reasonably believe that separate
representation is warranted, subject to paragraph 16. All expenses eligible for
reimbursement under this Agreement shall be paid to you promptly after receipt
of your written request therefor (accompanied by appropriate documentation), but
in any event by no later than December 31 of the calendar year following the
calendar year in which such expenses were incurred. The expenses incurred by you
in any calendar year that are eligible for reimbursement under this Agreement
shall not affect the expenses incurred by you in any other calendar year that
are eligible for reimbursement hereunder. Any cooperation or execution and
delivery of documents contemplated by this paragraph 12 will be subject to
indemnification pursuant to paragraph 16.

 

 

6

 



 

(e) You acknowledge that you have advised Citigroup’s General Counsel of all
material facts of which you are aware that you reasonably believe constitute
material violations of Citigroup’s Code of Conduct, Principles of Employment, or
Citigroup’s ethical standards or legal obligations.

 

13. Remedies.

 

(a) Notwithstanding anything to the contrary in this Agreement, and without
limiting any remedies at law or in equity that may be available to Citigroup or
you as provided herein or otherwise, you and Citigroup each acknowledge and
agree that a remedy at law for any breach or threatened breach of any covenant
contained in paragraphs 7, 9, 10, 11 and 12 above would be inadequate and
monetary damages would be difficult to calculate and that for any such breach or
threatened breach, a court of law may award an injunction, temporary restraining
order, restraining order or other equitable relief, restraining the breaching
party from committing or continuing to commit such breach.

 

(b) It is expressly understood and agreed that if a final determination is made
by a court of law that the time or any other restriction contained in
paragraph 7 of this Agreement is an unenforceable restriction against you, then
the provisions of paragraph 7 of this Agreement shall not be rendered void but
shall be deemed amended to apply as to such maximum time and to such other
maximum extent as such court may determine or indicate to be enforceable.
Alternatively, if any such court finds that any restriction contained in
paragraph 7 of this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any other provision of this Agreement.

 

(c) Except as may be allowed under subparagraph (a), any controversy, dispute or
claim arising out of or relating to this Agreement, any other agreement or
arrangement between you and Citigroup, your employment with Citigroup, or
termination thereof, shall be resolved by binding arbitration, to be held in the
Borough of Manhattan in New York City, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, unless FINRA is
required to arbitrate the matter. Each party to such arbitration shall bear its
own costs and expenses.

 

14. Partial Invalidity. Following the Effective Date, the invalidity or
unenforceability of any provision of this Agreement shall have no effect upon,
and shall not impair the validity or enforceability of, any other provision of
this Agreement.

 



7

 

 

 

15. Knowing and Voluntary Agreement.

 

(a) You acknowledge that (i) you have read and understand each of the provisions
of this Agreement and the General Release; (ii) you are hereby advised to
consult with an attorney prior to signing this Agreement and the General
Release; (iii) you have 21 calendar days from your receipt of this Agreement to
review it and the General Release and to consider your decision to sign it and
the General Release, although you may return it and the General Release to the
undersigned prior to that time if you desire; (iv) you are entering into this
Agreement and the General Release of your own free will; and (v) this Agreement
and the General Release is not intended to be a waiver of Claims arising after
the date you sign this Agreement.

 

(b) Once you sign this Agreement and the General Release, you will have 7
calendar days to revoke it. You may do so by delivering written notice of your
revocation within the 7-day revocation period (the “Revocation Period”) in
accordance with paragraph 18 below. This Agreement and the General Release will
become effective on the 8th day after you sign it, provided that you have not
revoked it during the 7-day revocation period (the “Effective Date”).

 

16. Indemnification.

 

(a) You shall be indemnified to the fullest extent permitted by the corporate
documents of the Company and Citigroup in effect as of the Termination Date (or,
in the case of paragraph 12, as in effect from time to time) or, if greater,
under applicable law, as well as to the fullest extent permitted pursuant to
applicable director and officer insurance policies of Citigroup as in effect
from time to time. You shall be so indemnified for claims, actions, suits or
proceedings (whether civil, criminal, administrative or investigative) (i)(A)
made or instituted prior to, on or after the date hereof, and arising out of
your service as a director, officer or employee of a Citigroup entity, or (B)
arising out of your service as a director, officer or employee, for periods on
or prior to the Termination Date, of any entity at the request of Citigroup or
(ii) made or instituted after the date hereof and arising out of any cooperation
you provide, or documents you execute and deliver, in accordance with paragraph
12.

 

(b) If, based on governing documents and applicable law, you are entitled to
legal representation under any provision of this Agreement, Citigroup will
advance fees and expenses for outside counsel of your choosing hired to
represent you. You agree that you will repay all of these expenses to Citigroup
if it ultimately turns out that you are not entitled to indemnification.

 

17. Governing Law; Taxes.

 

(a) This Agreement shall be governed by the laws of the State of New York
(regardless of conflict of laws principles) as to all matters including without
limitation validity, construction, effect, performance, and remedies, except to
the extent that such laws are preempted by federal law.

 

(b) The parties agree that the payments and benefits provided under this
Agreement or under any other agreement or plan are intended to be exempt from or
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance promulgated thereunder and, accordingly, this
Agreement and such other agreement or plan will be administered and interpreted
to be consistent with such intent.

 



8

 

 

 

18. Notices. All notices, requests and other communications under this Agreement
and the General Release will be in writing (including facsimile or similar
writing) to the applicable address (or to such other address as to which notice
is given in accordance with this paragraph 18).

 



If to you:   At your most recent home address in the
Company’s records       With copies to:   Thomas J. Reid, Esq.     Jeffrey P.
Crandall, Esq.     Davis Polk & Wardwell LLP     450 Lexington Avenue     New
York, New York  10017       If to the Company     or Citigroup:   Mr. Paul D.
McKinnon     Head, Human Resources     Citigroup Inc.     399 Park Avenue    
New York, New York  10022       With copies to:   Rohan Weerasinghe, Esq.    
General Counsel     Citigroup Inc.     399 Park Avenue     New York, New
York  10022           Jack Nusbaum, Esq.     Michael Katz, Esq.     Willkie Farr
& Gallagher LLP     787 Seventh Avenue     New York, New York  10019



 

Each such notice, request or other communication will be effective only when
received by the receiving party.

 

19. No Mitigation; No Offset. You shall be under no obligation to seek other
employment, and there shall be no offset against amounts due to you under this
Agreement on account of any remuneration or benefits provided by any subsequent
employment you may obtain.

 

20. Transferability. This Agreement shall be binding upon any successor to
Citigroup and/or the Company, whether by merger, consolidation, purchase of
assets or otherwise. No provision of this Agreement is intended to confer any
rights, benefits, remedies, obligations or liabilities hereunder upon any person
or entity, other than the parties hereto and their respective successors, which
in your case will include your heirs and/or your estate. Notwithstanding the
foregoing, you acknowledge and agree that solely for purposes of the General
Release, the Releasees shall be third party beneficiaries to the General
Release, with full rights to enforce the General Release to the extent
applicable to them.

 



9

 

 

 

21. Counterparts. This Agreement may be executed in counterparts.

 

22. Entire Agreement. This Agreement, including the General Release, sets forth
the entire agreement and understanding relating to the subject matter hereof,
and supersedes all prior discussions, negotiations and agreements concerning
such subject matter.

 



  CITIGROUP INC.                     By: /s/ Paul D. McKinnon     Paul D.
McKinnon     Head, Human Resources



 



 

11-09-12    




Date

 

 




 

Attachment

 

YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS AGREEMENT.

 

I HAVE READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND ENTER
THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF WHAT IT MEANS.

 

 



/s/ Vikram Pandit   Nov. 9, '12 Vikram Pandit   Date



 



10

 



 

ATTACHMENT A

 

GENERAL RELEASE

 

In exchange for the promises, payments, benefits and other consideration set
forth in the letter agreement between Citigroup Inc. (the “Company”) and Vikram
Pandit dated November 9, 2012 (the “Letter Agreement”), and to be provided
following the Effective Date (as defined below) of this General Release (as
defined in the Letter Agreement), and subject to the terms of the Letter
Agreement and the execution (without revocation) and delivery of this General
Release:

 

1. (a) Vikram Pandit, on his own behalf and on behalf of his agents, assignees,
attorneys, heirs, executors, and administrators (individually and collectively,
“Executive”), hereby releases the Company, its predecessors, successors and
assigns, and its current and former parents, affiliates, subsidiaries, divisions
and joint ventures (individually and collectively, “Citigroup”), and all of
their current and former officers, directors, employees, and agents, in their
capacity as Citigroup representatives (individually and collectively,
“Releasees”), from any and all controversies, claims, demands, promises,
actions, suits, grievances, proceedings, complaints, charges, liabilities,
damages, debts, taxes, allowances, and remedies of any type, including but not
limited to those arising out of his employment with Citigroup (individually and
collectively, “Claims”) that Executive may have as of the date of execution of
this General Release by reason of any matter, cause, act, or omission. This
release applies to Claims that Executive knows about and those Executive may not
know about occurring at any time on or before the date of execution of this
General Release.

 

(b) This General Release includes, but is not limited to, a release of all
rights and Claims by Executive under, as amended, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, the Civil Rights Acts of 1866 and 1991, the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974, the Equal Pay Act of 1963, the Family and Medical Leave Act of
1993, the Fair Labor Standards Act of 1938, the Older Workers Benefit Protection
Act of 1990, the Occupational Safety and Health Act of 1970, the Worker
Adjustment and Retraining Notification Act of 1989, the Sarbanes-Oxley Act of
2002, the New York State Human Rights Act, and the New York City Human Rights
Act, as well as any other foreign, federal, state, or local statute, regulation,
or common law regarding employment, employment discrimination, termination,
retaliation, equal opportunity, or wage and hour. Executive specifically
understands that he is releasing Claims based on age, race, color, sex, sexual
orientation or preference, gender identity or expression, marital status,
religion, national origin, citizenship, military or veteran status, disability,
genetic characteristic, and other legally protected categories.

 

(c) This General Release also includes a release of any Claims by Executive for
breach of contract, whistleblowing, any tortious act or other civil wrong,
attorneys’ fees, and all compensation and benefit claims including, without
limitation, Claims concerning salary, bonus, and any award(s), grant(s), or
purchase(s) under any equity, discretionary incentive and retention compensation
plan or program, and separation pay under the Citigroup Separation Pay Plan and
any other separation pay plan maintained by Citigroup.

 



11

 

 

 

(d) Executive waives his right to any monetary or other recovery of any kind for
any Claims released herein against Citigroup or the Releasees in any forum,
including federal, state, or local court or in arbitration, any administrative
proceeding with any federal, state, or local administrative agency, or
Citigroup’s dispute resolution procedure. In addition, Executive is waiving his
right to pursue any Claims against Citigroup and Releasees under any applicable
dispute resolution procedure, including any arbitration policy.

 

(e) Executive acknowledges that this General Release is intended to include,
without limitation, all Claims known or unknown that Executive has or may have
against Citigroup and Releasees through the date of execution of this General
Release. Notwithstanding anything herein, Executive expressly reserves and does
not release pursuant to this General Release (and the definition of “Claims”
will not include) (i) Executive’s rights under the Letter Agreement, including
his rights with respect to the enforcement of the Letter Agreement, including
the right to receive the payments, equity and benefits specified or referred to
in the Letter Agreement; (ii) Executive’s rights to the vested benefits
(including reimbursement of business expenses) he may have, if any, under any
Company or Citigroup employee compensation and benefit plans and programs to the
extent preserved pursuant to or referred to in the Letter Agreement; (iii) any
claim arising after the date of execution of this General Release; (iv) any
right to indemnification or insurance pursuant to paragraph 16 of the Letter
Agreement; and (v) any rights or claims Executive may have with respect to any
brokerage, private bank or similar account or investment maintained by him, or
an immediate family member maintained, with Citigroup.

 

(f) Further, this General Release does not limit or exclude the jurisdiction of
any federal, state or local agency or self-regulatory organization. Accordingly,
nothing in this General Release shall be construed to prevent Executive from
filing a charge with, or participating in an investigation conducted by, the
U.S. Equal Employment Opportunity Commission or applicable state or local
agency. However, Executive understands and agrees that he shall not be entitled
to seek or receive any monetary compensation as a result of any proceeding of
any kind including, but not limited to, a proceeding arising from the filing of
a charge and/or participating in an investigation resulting from the filing of a
charge by Executive or anyone on his behalf.

 

2. The Company hereby acknowledges that as of the date of execution of this
General Release, the Board of Directors of the Company is not aware of any claim
that Citigroup may have by reason of any matter, cause, act, or omission against
Executive, Executive’s estate or Executive’s legal representatives.

 

3. Executive acknowledges that he has had at least 21 days from the date of
delivery of the Letter Agreement to consider the terms of the Letter Agreement
and this General Release, that he has been advised to consult with an attorney
regarding the terms of this General Release prior to executing it, that he fully
understands all of the terms and conditions of this General Release, that he
understands that nothing contained herein contains a waiver of claims arising
after the date of execution of this General Release, and he is entering into
this General Release knowingly, voluntarily and of his own free will. Executive
further understands that his failure to sign this General Release and return
such signed General Release to Head, Human Resources, Citigroup Inc., 399 Park
Avenue, New York, NY 10022 with a copy to the General Counsel, Citigroup Inc.,
399 Park Avenue, New York, NY 10022 by 5:00 pm on the 22nd day after the
Termination Date will render him ineligible for the payments and benefits
described herein and in the Agreement.

 



12

 

 

 

4. Executive understands that once he signs and returns this General Release to
Head, Human Resources of Citigroup Inc. with a copy to the General Counsel of
Citigroup Inc., he has 7 calendar days to revoke it. Executive may do so by
delivering to Head, Human Resources, Citigroup Inc., 399 Park Avenue, New York,
NY 10022 with a copy to the General Counsel, Citigroup Inc., 399 Park Avenue,
New York, NY 10022 written notice of his revocation within the 7-day revocation
period (the “Revocation Period”). In the event of any such revocation by
Executive, all obligations of the parties under the Letter Agreement and this
General Release shall terminate and be of no further force and effect as of the
date of such revocation. This General Release will become effective on the 8th
day after Executive signs and returns it to Head, Human Resources of Citigroup
Inc. with a copy to the General Counsel of Citigroup Inc. (“Effective Date”);
provided that Executive has not revoked it during the Revocation Period.

 

EXECUTIVE IS HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS GENERAL RELEASE.

 

I HAVE READ THIS GENERAL RELEASE AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND
ENTER THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF
WHAT IT MEANS.

 

/s/ Vikram Pandit   Nov. 9, '12 Vikram Pandit   Date



 

 

 

Accepted and Agreed:

 

CITIGROUP INC.

 





            By: /s/ Paul D. McKinnon           Paul D. McKinnon           Head,
Human Resources        

 





13

 

   

ATTACHMENT B

 

FORM OF 2012 INCENTIVE AWARD AGREEMENT

  



FORM OF CITIGROUP DCAP AGREEMENT

 





Citigroup Inc.

Deferred Cash Award Plan Award Agreement

Summary

 

Citigroup Inc. (“Citigroup”) hereby grants to {NAME} (the “Participant”) the
deferred cash award summarized below pursuant to the terms of the Discretionary
Incentive and Retention Award Plan (“DIRAP”), the Deferred Cash Award Plan, as
amended and restated effective January 1, 2012 (“DCAP”) and the letter agreement
between [Citigroup][Citigroup Global Markets Inc.] and Participant dated [DATE]
(the “Letter Agreement”). The terms, conditions and restrictions of your award
are contained in this Award Agreement, including the attached Terms and
Conditions (together, the “Agreement”).

 

For the award to be effective, you must sign below and return this page of the
Agreement.

 

Summary of Participant’s Deferred Cash Award (the “Deferred Cash Award”)

 

Award date [Date] Principal amount $[Amount] Notional interest rate (compounded
annually) 2.84% Vesting dates (and percentage vesting)

January 20, 2014 (25%)

January 20, 2015 (25%)

January 20, 2016 (25%)

January 20, 2017 (25%)

 

Acceptance and Agreement by Participant. I hereby accept the award described
above, and agree to be bound by the terms, conditions, and restrictions of such
award as set forth in this Agreement (which includes the attached Terms and
Conditions), acknowledging hereby that I have read and that I understand such
document, and Citigroup’s policies, as in effect from time to time, relating to
the administration of Citigroup’s incentive compensation programs.

 

 



        CITIGROUP INC.   PARTICIPANT'S SIGNATURE:                         By:  
      [Name]   Name:   [Title]    



 

 

14

 



 
CITIGROUP INC.

DCAP AWARD AGREEMENT

TERMS AND CONDITIONS

 

The Terms and Conditions below constitute part of this Agreement and relate to
the Deferred Cash Award described on the preceding Summary page. All references
to the Deferred Cash Award in this Agreement shall include any notional interest
accrued thereon. Except as otherwise provided herein, the “Company” shall mean
Citigroup and its consolidated subsidiaries. The “Committee” shall mean the
Personnel and Compensation Committee of the Citigroup Board of Directors.

 

1. Participant Acknowledgements. By accepting the Deferred Cash Award,
Participant acknowledges that:

 

(a)          He has read and understands these Terms and Conditions.

 

(b)          The Deferred Cash Award will be canceled if vesting conditions set
forth herein are not satisfied.

 

(c)          The Deferred Cash Award is an unsecured general obligation of
Citigroup and, until paid in accordance with its terms, is subject to the claims
of Citigroup’s creditors. Any required tax withholding and reporting will be in
accordance with Citigroup’s policies, as in effect from time to time, relating
to the administration of Citigroup’s incentive compensation programs.

 

(d)          The Deferred Cash Award is in satisfaction of the obligation to pay
the deferred cash award in paragraph 5 of the Letter Agreement.

 

2. Vesting Conditions. If the conditions to vesting as specified in this Section
2 are not satisfied as of the applicable vesting date(s), the unvested portion
of the Deferred Cash Award may be reduced or canceled.

 

(a) Performance Vesting Condition applicable to Deferred Cash Award. Each
scheduled vesting of each portion of a Participant’s Deferred Cash Award will be
subject to the following condition (a “Performance Vesting Condition”). The
Committee may cancel all or a portion of an unvested portion of the Deferred
Cash Award if Participant has had during his employment with the Company
significant responsibility for a material adverse outcome for Citigroup or any
of its businesses or functions. The Committee is not aware of any event or
condition that has been determined to be a material adverse outcome as of the
date of the Letter Agreement. The Committee shall have the exclusive
discretionary authority (exercised in good faith) to determine and define
“significant responsibility” and “material adverse outcome.”

 

(b) Clawback; Misconduct; Error; Downturn in Performance or Failure of Risk
Management. Any unvested portion of the Deferred Cash Award may be canceled or
forfeited if the Committee, in its sole discretion (exercised in good faith),
determines that (1) Participant received the Deferred Cash Award based on
materially inaccurate publicly reported financial statements, (2) Participant
knowingly engaged in providing materially inaccurate information relating to
publicly reported financial statements, (3) Participant materially violated any
risk limits established or revised by senior management and/or risk management,
or (4) Participant engaged during his employment with the Company in misconduct
that is materially injurious to the Company or otherwise constitutes gross
misconduct. The Committee is not aware of any act or item described in this
Section 2(b) as of the date of the Letter Agreement.

 

(c) Compliance with Covenants. Any unvested portion of the Deferred Cash Award
may be canceled or forfeited if Participant has materially breached any covenant
contained in paragraphs 7, 9, 10, 11 and 12 of the Letter Agreement, after
written notice to Participant and Participant’s failure to cure the same within
ninety (90) days.

 



15

 



 

(d) Notional Interest on Deferred Cash Award. Participant acknowledges that the
Deferred Cash Award does not provide for actual interest payments but, if and
when paid, includes an additional amount calculated with reference to an
interest rate. Notional interest on the Deferred Cash Award shall be calculated
at the rate of 2.84%, compounded annually. Notional interest shall be based on
an accrual period of March 1, 2013 – January 31, 2014, and thereafter, a
February 1 – January 31 accrual period, commencing February 1, 2014. Notional
interest shall accrue on each installment through January 31st of the year in
which a vesting date occurs. The payment of a vested installment of the Deferred
Cash Award will include the accrued notional interest on the value of the
installment that vests after the Performance Vesting Condition described in
Section 2(a) is applied.

 

(e) Additional Conditions. Once all applicable conditions to vesting have been
satisfied, the vested portion of the Deferred Cash Award will be distributed in
accordance with paragraph 5 of the Letter Agreement, except as may be provided
elsewhere in this Agreement. Vesting and payment in each case are subject to
receipt of the information necessary to make required tax payments and
confirmation by Citigroup that all applicable conditions to vesting and payment
have been satisfied. All payments pursuant to the Deferred Cash Award will be
net of any amounts withheld for taxes.

 

4. Transferability. The unvested portion of the Deferred Cash Award may not be
sold, pledged, hypothecated, assigned, margined or otherwise transferred, other
than by will or the laws of descent and distribution, and neither the Deferred
Cash Award nor any interest or right therein shall be subject to the debts,
contracts or engagements of Participant or his successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof shall be null and void, of no
effect, and not binding on the Company in any way. Participant agrees that any
purported transfer shall be null and void, and shall constitute a breach of this
Agreement causing damage to the Company for which the remedy shall be
cancelation of the Deferred Cash Award. During Participant’s lifetime, all
rights with respect to the Deferred Cash Award shall be exercisable only by
Participant, and any and all payments in respect of the Deferred Cash Award
shall be to Participant only. The Company shall be under no obligation to
entertain, investigate, respect, preserve, protect or enforce any actual or
purported rights or interests asserted by any creditor of Participant or any
other third party in the Deferred Cash Award, and Participant agrees to take all
reasonable measures to protect the Company against any such claims being
asserted in respect of Participant’s Deferred Cash Award and to reimburse the
Company for any and all reasonable expenses it incurs defending against or
complying with any such third-party claims if Participant could have reasonably
acted to prevent such claims from being asserted against the Company.

 

5. Right of Set Off. Participant agrees that the Company may, to the extent
determined by the Company to be permitted by applicable law and consistent with
the requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), retain for itself funds or securities otherwise payable to
Participant pursuant to the Deferred Cash Award or any award under any award
program administered by Citigroup to offset any amounts paid by the Company to a
third party pursuant to any award, judgment, or settlement of a complaint,
arbitration, or lawsuit of which Participant was the subject; to satisfy any
obligation or debt that Participant owes the Company or its affiliates; or in
the event any award is canceled pursuant to its terms. The Company may not
retain such funds or securities and set off such obligations or liabilities, as
described above, until such time as they would otherwise be distributable to
Participant in accordance with the applicable award terms.

 



16

 

 

 

6. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, brochures, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms or communications) in connection with the Deferred Cash Award and any
other prior incentive award or program made or offered by Citigroup or its
predecessors or successors. Electronic delivery of a document to Participant may
be via a secure internet site to which Participant has access.

 

7. Plan Administration. The Deferred Cash Award described in this Agreement has
been granted subject to the terms of the DCAP plan document. The Committee has
the exclusive discretionary authority to make determinations regarding the
administration of the Deferred Cash Award, and shall have the exclusive and
final authority to determine all calculations of notional interest.

 

8. Taxes and Tax Residency Status.

 

(a) Compliance. By accepting the Deferred Cash Award, Participant agrees to pay
all applicable taxes and to file all required tax returns in all jurisdictions
where Participant is subject to tax and/or an income tax filing requirement. To
assist Citigroup in achieving full compliance with its obligations under the
laws of all relevant taxing jurisdictions, Participant agrees to keep complete
and accurate records of his income tax residency status and the number and
location of workdays outside his country of income tax residency from the date
of the Deferred Cash Award until the vesting of the Deferred Cash Award.
Participant also agrees to provide, upon request, complete and accurate
information about his tax residency status to Citigroup during such periods.
Participant will be responsible for any tax due, including penalties and
interest, arising from any misstatement by Participant regarding such
information.

 

(b) Deferred Cash Award. To the extent the Company is required to withhold tax
in any jurisdiction upon the vesting of the Deferred Cash Award or at such times
as otherwise may be required in connection with the Deferred Cash Award, the
Company will withhold from the vested portion of the award to the extent
permitted by applicable law and Participant will be paid the after-tax amount.

 

9. Entire Agreement. The DCAP plan document, this Agreement and the Letter
Agreement constitute the entire understanding between the Company and
Participant regarding the Deferred Cash Award and supersede all previous
written, oral, or implied understandings between the parties hereto about the
subject matter hereof, including any written or electronic agreement, election
form or other communication to, from or between Participant and the Company.

 

10. Section 409A Compliance.

 

(a) Tax Liability. Participant understands that as a result of Section 409A of
the Code, he could be subject to adverse tax consequences if the Deferred Cash
Award or the DCAP and program documents are not administered in accordance with
the requirements of Section 409A of the Code. In such circumstances, Citigroup
may, but will not be required to, modify or amend the Deferred Cash Award, as
provided by the DCAP plan document. However, Participant acknowledges that there
is no guarantee that the Deferred Cash Award, or any amendment or modification
thereto, will successfully avoid unintended tax consequences to Participant and
that the Company does not accept any liability therefor.

 

(b) Modification. By accepting the Deferred Cash Award, Participant hereby
consents to the amendment or modification of the Deferred Cash Award and any
outstanding award(s) heretofore granted to Participant, as provided by Section
10(a) of this Agreement, to the extent any such award may result in taxation
pursuant to Section 409A of the Code or any other provision of applicable U.S.
income tax law that would otherwise cause the Deferred Cash Award to be subject
to tax prior to the time at which the Company anticipated the Deferred Cash
Award would become taxable; provided, however, unless the Committee determines
otherwise, any amendment or modification to outstanding award(s) pursuant to
this Section 10(b) shall maintain, to the maximum extent practicable, the
original intent of the amended or modified provision without contravening the
provisions of Section 409A of the Code. The amendment or modification of any
Deferred Cash Award pursuant to this consent shall be at the Company’s sole
discretion and the Company shall not be obligated to amend or modify the
Deferred Cash Award or any plan or program documents, nor shall the Company be
liable for any adverse tax or other consequences to Participant resulting from
such amendments or modifications or the Company’s failure to make any such
amendments or modifications for purposes of complying with Section 409A of the
Code or for any other purpose.



17

 

 

 

11. Compliance with Regulatory Requirements. Notwithstanding any provision of
this Agreement to the contrary, the Deferred Cash Award may be amended or
modified to the extent required under any applicable law, regulation, rule,
regulatory guidance, or legal authority to (a) comply with any legal, regulatory
or governmental requirements, directions, supervisory comments, guidance or
promulgations, (b) comply with the listing requirements of any stock exchange on
which the Company’s common stock is traded, or (c) comply with or enable the
Company to qualify for any government loan, subsidy, investment or other
program.

 

12. Arbitration; Conflict; Governing Law. Any disputes related to the Deferred
Cash Award shall be resolved by arbitration in accordance with paragraph 13(c)
of the Letter Agreement. In the event of a conflict between this Agreement and
the DCAP plan document, this Agreement shall control. This Agreement shall be
governed by the laws of the State of New York (regardless of conflict of laws
principles) as to all matters, including, but not limited to, the construction,
application, validity and administration of the Company’s incentive award
programs.

 

***

 



18

 

